NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 09 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MARIANA PEREZ URBANEJA,                          No. 09-73393

              Petitioner,                        Agency No. A088-590-357

       v.
                                                 MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 14, 2011
                               Seattle, Washington

Before: GRABER and FISHER, Circuit Judges, and MARSHALL, District
        Judge.**

      Mariana Perez Urbaneja petitions for review of the Board of Immigration

Appeals’ (BIA) decision (1) affirming the immigration judge’s (IJ) adverse

credibility finding and (2) ruling that Urbaneja was not eligible for asylum or



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The Honorable Consuelo B. Marshall, Senior United States District
Judge for the Central District of California, sitting by designation.
entitled to withholding of removal or CAT protection. We deny the petition for

review.

      The BIA’s decision to affirm the IJ’s adverse credibility finding is supported

by substantial evidence. Urbaneja’s voluntary returns to Venezuela after reaching

safety in the United States, on three occasions, were inconsistent with her

purported fear of future persecution and made her testimony implausible within the

meaning of 8 U.S.C. § 1158(b)(1)(B)(iii). See Loho v. Mukasey, 531 F.3d 1016,

1017-18 (9th Cir. 2008). Regardless of whether the IJ relied on the same basis,

Urbaneja was on notice that any part of her testimony could be held against her,

see Pal v. INS, 204 F.3d 935, 938-39 (9th Cir. 2000), and she had an opportunity to

explain her voluntary returns on cross-examination, see Rizk v. Holder, No. 06-

74213, – F.3d –, 2011 WL 6182 at *4 (9th Cir. Jan. 3, 2011). Substantial evidence

requires only that one of the agency’s rationales be permissible. See Li v. Ashcroft,

378 F.3d 959, 964 (9th Cir. 2004). Therefore, we cannot disturb the agency’s

ruling on adverse credibility.

      In the absence of credible testimony, the BIA’s decision to deny Urbaneja

asylum, withholding of removal and CAT protection was also supported by

substantial evidence. The BIA explicitly stated that it reviewed the entire record,

and Urbaneja has not rebutted the presumption that the agency considered all


                                          2
relevant evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.

2000). Urbaneja has not identified any evidence in the record that compels the

conclusion that the agency erred in denying her relief. The BIA need not explicitly

discuss all relevant evidence in the record, and Zahedi v. INS, 222 F.3d 1157, 1165

(9th Cir. 2000), is inapposite because the BIA did not need to discredit Urbaneja’s

documentary evidence to deny her relief.

      PETITION DENIED.




                                           3